DETAILED ACTION
	This is the first Office action the merits. Claims 1-16 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on December 3, 2021 is acknowledged.
Applicant’s amendment of claims 13-16 to be included with the invention of claim 1 is acknowledged.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "64" of Fig. 5.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "66" of p. 14 line 18.  
The drawings are objected to because
The figures must not have handwritten reference characters; and
Figs. 31-38 lack reference characters.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1, 5, and 10 are objected to because of the following informalities:
Regarding Claim 1, the phrase “spoke components to extend” should be written - -spoke components extend- - for grammatical clarity.
Regarding Claim 5, the phrase “so as to be to follow” should be written - -so as to follow- - for grammatical clarity.
Regarding Claim 10, the phrase “sidewalls are also extends” should be written - -sidewalls also extend- - for grammatical clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said at least one outer rim component" in line 7 of the claim.  There is insufficient antecedent basis for this limitation in the claim. This particular reference to “said at least one outer rim component” is the first and thus at least one outer rim component has not been defined within the claim.
Claims 2-6 and 8-12 recite the limitation “said at least one outer rim component.” It is unclear if this is the same feature as the plurality of outer rim components or at least one outer rim component recited in claim 1.
Claim 13 recites the limitation "the blank" in line 18 of the claim.  There is insufficient antecedent basis for this limitation in the claim. This particular reference to “the blank” is the first and thus a blank has not been defined within the claim.
Claim 13 recites the limitation "the fins" in lines 20-21 of the claim.  There is insufficient antecedent basis for this limitation in the claim. This particular reference to “the fins” is the first and thus a fin has not been defined within the claim.
Claims 7 and 14-16 are indefinite due to their dependency from the indefinite claims rejected above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 8,657,215 (Blum).
Regarding Claim 1, Blum discloses (Col. 2 line 8-Col. 3 line 7; Figs. 1-4) a wheel (wheel apparatus 100) comprising: a hub component (hub 102) in the form of an annular body defining a central opening (aperture 105) for receiving a shaft (axle 202) on which the wheel is to be mounted; a plurality of outer rim components (feet 110) connected to form a substantially circular periphery of the wheel and defining an inner surface (it can be seen in Fig. 1 that the feet 110 have an inner surface facing the hub 102 shown in between spoke structures 107) facing generally radially inwardly of the wheel towards the hub component and opposite to the inner surface, said at least one outer rim component defining an outer surface (118) of the wheel for engaging a ground surface; and a plurality of spoke components (spoke structures 107) each including at least one leg (it can be seen in Figs. 1-3 that each spoke structure 107 comprises a wall or leg) extending from a first end of a respective one of said at least one leg which is connectable to said at least one outer rim component in proximity of the inner surface thereof (it can be seen in Figs. 1-3 that the spoke structure 107 is connected to the inner surface of the feet 110) to a longitudinally spaced second end of a respective one of said at least one leg which is connectable to the hub component for interconnecting the hub component and said at least one outer rim component (it can be seen in Figs. 1-3 that the spoke structure 107 is connected to the hub 102), such that the spoke components extend generally radially of the wheel between said at least one outer rim component and the hub component each of the spoke components being arranged at a respective angular position about the hub component (Col. 2 lines 24-43).
Regarding Claim 3, Blum discloses the wheel of claim 1, as discussed above. Blum further discloses (Col. 2 line 8-Col. 3 line 7; Figs. 1-4) said at least one outer rim component (feet 110) comprises a central portion (shown generally at 110 of Fig. 4) extending between longitudinally opposite ends (first and second ends 112, 114) and defining the outer surface and the inner surface, the central portion being bendable in a longitudinal direction thereof (bend pattern 300), in which the central portion follows a circumference of the wheel, from a substantially flat condition suited for shipping to a curved condition in which the central portion forms a curvature to follow the circumference of the wheel (Col. 2 lines 44-58).
Regarding Claim 4, Blum discloses the wheel of claims 1 and 3, as discussed above. Blum further discloses (Col. 2 line 8-Col. 3 line 7; Figs. 1-4) the central portion of said at least one outer rim component comprises a series of planar bodies (feet 110) arranged end to end, adjacent ones of the series of the planar bodies being interconnected by a joining portion defining a transverse bending axis (bend pattern 300) to the longitudinal direction of the central portion so that each one of the planar bodies is movable about the transverse bending axis relative to the next one of the planar bodies (Col. 2 lines 44-58).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blum in view of EP 0035457 A1 (Leleu).
Regarding Claim 2, Blum discloses the wheel of claim 1, as discussed above.

However, Blum appears to show (Figs. 1-4) the feet (110) comprising a flange projecting radially inwardly from the inner surface as can be seen by the dotted lines of the folding pattern.
	Leleu teaches (P. 2 of translation; Figs. 1-8) flanges (tabs 6) projecting generally radially inwardly from the inner surface (inner face 3a) of said at least one outer rim component (rim 3) to provide a mounting location for connecting the first end of the respective said at least one leg of each spoke component (arm 2).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel disclosed by Blum to have inwardly projecting flanges, such as taught by Leleu, in order to attach the spokes to the rim.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blum in view of US Patent 1,613,002 (Wine).
Regarding Claim 6, Blum discloses the wheel of claim 1, as discussed above.
Blum does not disclose at least one outer rim component is interconnected with the hub component by a pair of the spoke components each connected to the respective said at least one outer rim component at a spaced location from the other relative to a width direction of the wheel, and wherein the first and second ends of said at least one leg of a respective one of the pair of the spoke components are offset from one another in a depth direction of the respective spoke component, which lies in a width direction of the wheel, so that the second ends of the legs of the pair of the spoke components meet at a common location for subsequently connecting to the hub component.

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the spokes disclosed by Blum to be arranged in pairs spaced in the width direction, such as taught by Wine, in order to reduce material while maintaining stability.
Allowable Subject Matter
Claims 5 and 7-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references disclose wheels with spokes and outer rim components similar to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865. The examiner can normally be reached Mon- Fri 8:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.C./Examiner, Art Unit 3617                                                                                                                                                                                                        
							/JASON R BELLINGER/                                                                                                     Primary Examiner, Art Unit 3617